DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-38 are subject to restriction by the Examiner.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11 and 25-38, drawn to a product of a skin compression device, classified in A61F15/0008 and A61F13/00+
II. Claims 12-24, drawn to a method of treating a subject, classified in general A61F classifications.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the method of treating a subject may be performed using other products such as medications (i.e. oral medications, topical creams). 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification; 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
the prior art applicable to one invention would not likely be applicable to another invention; 
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species (if Group I is elected from above, please further elect one of the following Species A-B):
Species A: Claims 1-10, 25, 27-38; a singular compression device
Species B:
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 25 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the inventions have acquired a separate status in the art in view of their different classification; 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
the prior art applicable to one invention would not likely be applicable to another invention; 
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Attorney Kathyrn Hester on 05/26/2021, a provisional election was made without traverse to prosecute the invention of Group I, Species A of Claims 1-10, 25, and 27-38.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-24 and 26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Information Disclosure Statement
All references in the IDS form submitted have been considered by the Examiner.
Claim Objections
Claims 1,  25, 33, 35, and 37 objected to because of the following informalities:  
Claims 1 and 25: both instances of “thus compress the area of skin” should read as “thus compress an area of skin”
Claims 25, 33, 35, and 37: all instances of “skin compression device” should read as “at least one skin compression device”
Appropriate correction is required.
.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 8, 25, 27-28, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rastegar-5th embodiment (US 20130237895 A1). Rastegar-5th embodiment is defined by Figures 5a-5d and their related disclosures, as well as any general disclosures that are shared among all embodiments of the reference.
Regarding claim 1, Rastegar-5th embodiment discloses a skin compression device (Figure 5a- components 101,201 along with narrowed middle portion forms a compression device structure for wound 300) for shielding a skin of a subject from tensile loading (Abstract, [0005-0007]- discusses that pressure needs to be provided on a wound area to facilitate healing and wherein an adjustable dressing applies this compressive force), the skin compression device comprising: at least two tensioning members (Figure 5d- components 101,201) formed of a shape memory alloy ([0104]- “Referring now to FIGS. 5( a)-5(d), the component 101, 201 disposed on the skin can be formed, at least in part, of a shape memory material. “), each tensioning member having a first end and a or indirectly connected to one another (see annotated 5d below- indicated first ends of each tensioning member are shown to be indirectly attached via a narrowed middle section as shown in Figure 5a), and wherein the second end of the first tensioning member is disposed a distance from the second end of the second tensioning member (see annotated Figure 5d below- indicated second ends of each tensioning member shown to have an inherent distance disposed between) ; a bonding material applied to at least a portion of a surface of the at least two tensioning members for adhering the skin compression device to the skin of the subject ([0015]- “Once placed over a cut 300 on the skin 302, such as with adhesive on a face 303 of the dressing 101, 201, as shown in FIG. 5( c), preferably disposed on the surface outside of the narrowed portion.”); and wherein disposal of the skin compression device on the skin increases the temperature of the shape memory alloy ([0104]- “Thus, when disposed on the skin, the component 101, 201 can change shape, in whole or in part, due to a shape memory effect upon being heated by the temperature of the skin to at or above a transition temperature of the shape memory material. An external heat source may also be used to affect the shape change. Such materials are well known in the art and can be either metals or plastics which exhibit the shape memory effect.”, [0106]- “In a variation of such embodiment, the shape memory material dressing can be kept cool and applied to the skin while it is cold. Then the room temperature will activate it to change its shape so that you are not limited to activation with body temperature, which might be very close to the environmental temperature.”), thereby causing the first and second tensioning members to deform and move toward one another and thus compress the area of skin disposed between the first and second tensioning members ([0104]- “In this configuration, the dressing component can be shaped as shown in FIG. 5( d) when subjected to a 

    PNG
    media_image1.png
    496
    353
    media_image1.png
    Greyscale

Regarding claim 4, Rastegar-5th embodiment discloses the skin compression device of claim 1 as discussed above. Rastegar-5th embodiment further discloses further defined as comprising the first tensioning member (Figure 5d- component 101), the second tensioning member (Figure 5d- component 201), and a supporting member (see annotated Figure 5a below- narrowed section forms an indicated supporting member) that indirectly connects the first end of the first tensioning member to the first end of the second tensioning member ([0105]- “In this regard, the plan or top view shape of the dressing 101, 201 can be shaped like a conventional butterfly bandage having a narrowed section in the middle thereof, as shown in FIG. 5( a).”, see annotated Figure 5a below- indicated supporting member forms a bridge to indirectly connect the indicated first ends 

    PNG
    media_image2.png
    496
    275
    media_image2.png
    Greyscale

Regarding claim 8, Rastegar-5th embodiment discloses the skin compression device of claim 1 as discussed above. Rastegar-5th embodiment further discloses wherein the bonding material comprises an adhesive ([0105]- “Once placed over a cut 300 on the skin 302, such as with adhesive on a face 303 of the dressing 101, 201, as shown in FIG. 5( c), preferably disposed on the surface outside of the narrowed portion. “).
Regarding claim 25, Rastegar-5th embodiment discloses a kit (Claims- generally recites the dressing and associated methods wherein the structure is comprised of multiple parts which are understood to form a kit, Drawings- shows different variations and a)-5(d), the component 101, 201 disposed on the skin can be formed, at least in part, of a shape memory material. “), each tensioning member having a first end and a second end (see annotated Figure 5d above from claim 1 discussion- first and second ends of each components 101, 201 are indicated), wherein the first end of a first tensioning member and the first end of a second tensioning member are directly or indirectly connected to one another (see annotated 5d above from claim 1 discussion- indicated first ends of each tensioning member are shown to be indirectly attached via a narrowed middle section as shown in Figure 5a), and wherein the second end of the first tensioning member is disposed a distance from the second end of the second tensioning member (see annotated Figure 5d above from claim 1 discussion- indicated second ends of each tensioning member shown to have an inherent distance disposed between); wherein disposal of the skin compression device on the skin increases the temperature of the shape memory alloy ([0104]- “Thus, when disposed on the skin, the component 101, 201 can change shape, in whole or in part, due to a shape memory effect upon being heated by the temperature of the skin to at or above a transition temperature of the shape memory material. An external heat source may also be used to affect the shape change. Such materials are well known in the art and can be either metals or plastics which exhibit the shape memory effect.”, [0106]- “In a variation of such embodiment, the shape memory material dressing can be kept cool and applied to the d) when subjected to a temperature above the threshold temperature (e.g., body temperature) and can be flat when subjected to a temperature lower than the threshold temperature.”, Figures 5a thru 5d- shows the steps of compression when the components 101,201 are applied to the skin 302 around a wound site 300); and a bonding material for adhering the skin compression device to the skin of the subject ([0015]- “Once placed over a cut 300 on the skin 302, such as with adhesive on a face 303 of the dressing 101, 201, as shown in FIG. 5( c), preferably disposed on the surface outside of the narrowed portion.”). 
Regarding claim 27, Rastegar-5th embodiment discloses the kit of claim 25 as discussed above. Rastegar-5th embodiment further discloses wherein the bonding material comprises an adhesive ([0015]- “Once placed over a cut 300 on the skin 302, such as with adhesive on a face 303 of the dressing 101, 201, as shown in FIG. 5( c), preferably disposed on the surface outside of the narrowed portion.”).
Regarding claim 28, Rastegar-5th embodiment discloses the kit of claim 25 as discussed above. Rastegar-5th embodiment further discloses wherein the bonding material is applied to at least a portion of a surface of the at least two tensioning members ([0015]- “Once placed over a cut 300 on the skin 302, such as with adhesive on a face 303 of the dressing 101, 201, as shown in FIG. 5( c), preferably disposed on the surface outside of the narrowed portion.”).
Regarding claim 32, Rastegar-5th embodiment discloses the kit of claim 25 as discussed above. Rastegar-5th embodiment further discloses wherein the at least one skin 101, 201 can be shaped like a conventional butterfly bandage having a narrowed section in the middle thereof, as shown in FIG. 5( a).”, see annotated Figure 5a above from claim 4 discussion- indicated supporting member forms a bridge to indirectly connect the indicated first ends of each tensioning member to each other), wherein the supporting member has a first end that is connected to the first end of the first tensioning member and a second end that is connected to the first end of the second tensioning member (see annotated Figures 5a & 5d above- indicated first and second ends of indicated supporting member are connected to each first end of each component 101, 201).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 9-10, 30-31, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Rastegar-5th embodiment (US 20130237895 A1) in further view of Levinson (US 20180185196 A1). Rastegar-5th embodiment is defined by Figures 5a-5d and their related disclosures, as well as any general disclosures that are shared among all embodiments of the reference.
Regarding claim 2, Rastegar-5th embodiment discloses the skin compression device of claim 1 as discussed above.
Rastegar-5th embodiment does not disclose wherein the shape memory alloy is a nickel-titanium alloy. Levinson teaches an analogous skin compression device (Abstract, [0006]- “This invention relates to methods and devices (e.g., a dressing) for the tightening of skin (or the reduction of skin laxity) by selective opening or closing a plurality of small slits or holes (e.g., wounds) formed by incision or excision of tissue portions.”) comprising of tensioning members comprised of shape memory alloys ([0014]- “the regulatable layer or the unstretched layer includes two or more materials (e.g., three, four, five, six, seven, eight, nine, ten, or more materials). In particular embodiments, at least one of the materials (e.g., at least two, three, four, five, or more in one, two, three, four, or more layers) is a stimulus-responsive material (e.g., any described herein). Exemplary materials include… a shape memory alloy”) which are specifically nickel-titanium alloys ([0086]- “Exemplary SMAs include a nickel-titanium (NiTi) alloy (e.g., Nitinol™, available from Nitinol Devices & Components, Inc., Fremont, Calif., of approximately 55% Ni)”). Rastegar-5th embodiment and Levinson are analogous because they both teach skin compression devices to close a wound area.
th embodiment to be made of nickel-titanium alloy as taught by Levinson. A skilled artisan would have been motivated to utilize a nickel-titanium alloy because this specific shape memory alloy easily responds to external stimuli (Levinson- [0014]). A skilled artisan would also have a reasonable expectation to manufacture the compression device comprising tensioning devices formed of shape memory alloys as disclosed by Rastegar-5th embodiment to be specifically formed of nickel-titanium alloy because Levinson suggests that the use of this alloy is conventional in skin compression devices to close a wound area that are analogous to Rastegar-5th embodiment.
Regarding claim 3, Rastegar-5th embodiment as modified by Levinson teaches the skin compression device of claim 2 as discussed above. Rastegar-5th embodiment as modified by Levinson further teaches wherein the nickel-titanium alloy is nitinol (Levinson [0086]- “Exemplary SMAs include a nickel-titanium (NiTi) alloy (e.g., Nitinol™, available from Nitinol Devices & Components, Inc., Fremont, Calif., of approximately 55% Ni)”). 
Regarding claim 9, Rastegar-5th embodiment discloses the skin compression device of claim 1 as discussed above.
Rastegar-5th embodiment does not disclose further comprising an antimicrobial agent associated therewith. Levinson teaches an analogous skin compression device (Abstract, [0006]- “This invention relates to methods and devices (e.g., a dressing) for the tightening of skin (or the reduction of skin laxity) by selective opening or closing a plurality of small slits or holes (e.g., wounds) formed by incision or excision of tissue portions.”) comprising an antimicrobial agent therewith ([0017]- “In any embodiment described herein, the devices, apparatuses, dressings, and/or methods include one or more therapeutic agents selected from growth factors, analgesics (e.g., an NSAID, a COX-2 antimicrobials (e.g., chlorhexidine-, iodine-, or silver-based agents, as described herein)”, [0021]- “one or more wound cleansers (e.g., including any antibiotic, antimicrobial, or antiseptic, such as those described herein, in any useful form, such as a brush, spray, film, ointment, cream, lotion, or gel)”). Rastegar-5th embodiment and Levinson are analogous because they both teach skin compression devices to close a wound area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the skin compression device as disclosed by Rastegar-5th embodiment to further comprise an antimicrobial agent associated therewith as taught by Levinson. A skilled artisan would have been motivated to utilize an antimicrobial agent because Levinson suggests that the antimicrobial agents act as therapeutic agents and wound cleansers for the affected area (Levinson- [0017, 0021]). A skilled artisan would also have a reasonable expectation to manufacture the skin compression device as disclosed by Rastegar-5th embodiment to further comprise an antimicrobial agents because Levinson suggests that having antimicrobial agents are conventional in compression devices to close a wound area that are analogous to Rastegar-5th embodiment.
Regarding claim 10, Rastegar-5th embodiment as modified by Levinson teaches the skin compression device of claim 9 as discussed above. Rastegar-5th embodiment as modified by Levinson further teaches wherein herein the antimicrobial agent is disposed on a film (Levinson [0017]- discusses inclusion of therapeutic agents such as “antimicrobials (e.g., chlorhexidine-, iodine-, or silver-based agents, as described herein)”, [0021]- “one or more wound cleansers (e.g., including any antibiotic, antimicrobial, or antiseptic, such as those described herein, in any useful form, such as a brush, spray, film, ointment, cream, lotion, or gel)”) that extends from at least a portion of the first th embodiment Figure 5d- components 101, 201; Levinson [0014]- “the regulatable layer or the unstretched layer includes two or more materials (e.g., three, four, five, six, seven, eight, nine, ten, or more materials). In particular embodiments, at least one of the materials (e.g., at least two, three, four, five, or more in one, two, three, four, or more layers) is a stimulus-responsive material (e.g., any described herein). Exemplary materials include… a shape memory alloy”, [0017]- “In any embodiment described herein, the devices, apparatuses, dressings, and/or methods include one or more therapeutic agents selected from… antimicrobials (e.g., chlorhexidine-, iodine-, or silver-based agents, as described herein)”).
Regarding claim 30, Rastegar-5th embodiment discloses the kit of claim 25 as discussed above.
Rastegar-5th embodiment does not disclose wherein the shape memory alloy is a nickel-titanium alloy. Levinson teaches an analogous kit ([0019-0021]- discusses different variations of the kit of the invention) with at least one skin compression device (Abstract, [0006]- “This invention relates to methods and devices (e.g., a dressing) for the tightening of skin (or the reduction of skin laxity) by selective opening or closing a plurality of small slits or holes (e.g., wounds) formed by incision or excision of tissue portions.”) comprising of tensioning members comprised of shape memory alloys ([0014]- “the regulatable layer or the unstretched layer includes two or more materials (e.g., three, four, five, six, seven, eight, nine, ten, or more materials). In particular embodiments, at least one of the materials (e.g., at least two, three, four, five, or more in one, two, three, four, or more layers) is a stimulus-responsive material (e.g., any described herein). Exemplary materials include… a shape memory alloy”) which are specifically nickel-titanium alloys ([0086]- “Exemplary SMAs include a nickel-titanium (NiTi) alloy (e.g., Nitinol™, available from Nitinol Devices & Components, Inc., Fremont, Calif., of approximately 55% Ni)”). Rastegar-5th 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the specific shape memory alloy of the tensioning members as disclosed by Rastegar-5th embodiment to be made of nickel-titanium alloy as taught by Levinson. A skilled artisan would have been motivated to utilize a nickel-titanium alloy because this specific shape memory alloy is easily responds to external stimuli (Levinson- [0014]). A skilled artisan would also have a reasonable expectation to manufacture kit comprising at least one compression device comprising tensioning devices formed of shape memory alloys as disclosed by Rastegar-5th embodiment to be specifically formed of nickel-titanium alloy because Levinson suggests that the use of this alloy is conventional in kits comprising skin compression devices to close a wound area that are analogous to Rastegar-5th embodiment.
Regarding claim 31, Rastegar-5th embodiment as modified by Levinson teaches the kit of claim 30 as discussed above. Rastegar-5th embodiment as modified by Levinson further teaches wherein the nickel-titanium alloy is nitinol (Levinson [0086]- “Exemplary SMAs include a nickel-titanium (NiTi) alloy (e.g., Nitinol™, available from Nitinol Devices & Components, Inc., Fremont, Calif., of approximately 55% Ni)”).
Regarding claim 36, Rastegar-5th embodiment discloses the kit of claim 25 as discussed above. 
Rastegar-5th embodiment does not disclose further comprising an antimicrobial agent associated therewith. Levinson teaches an analogous kit ([0019-0021]- discusses different variations of the kit of the invention) comprising at least one skin compression device (Abstract, [0006]- “This invention relates to methods and devices (e.g., a dressing) for the tightening of skin (or the reduction of skin laxity) by selective opening or closing a plurality of small slits or holes (e.g., wounds) formed by incision or excision of tissue antimicrobials (e.g., chlorhexidine-, iodine-, or silver-based agents, as described herein)”, [0021]- “one or more wound cleansers (e.g., including any antibiotic, antimicrobial, or antiseptic, such as those described herein, in any useful form, such as a brush, spray, film, ointment, cream, lotion, or gel)”). Rastegar-5th embodiment and Levinson are analogous because they both teach kits comprising skin compression devices to close a wound area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the kit as disclosed by Rastegar-5th embodiment to further comprise an antimicrobial agent associated as taught by Levinson. A skilled artisan would have been motivated to utilize an antimicrobial agent because Levinson suggests that the antimicrobial agents act as therapeutic agents and wound cleansers for the affected area (Levinson- [0017, 0021]). A skilled artisan would also have a reasonable expectation to manufacture the kit comprising at least one skin compression device as disclosed by Rastegar-5th embodiment to further comprise an antimicrobial agent because Levinson suggests that having antimicrobial agents are conventional in kits comprising compression devices to close a wound area that are analogous to Rastegar-5th embodiment.
Regarding claim 37, Rastegar-5th embodiment as modified by Levinson teaches the kit of claim 36 as discussed above. Rastegar-5th embodiment as modified by Levinson further teaches wherein the antimicrobial agent is associated with the skin compression device (Levinson [0017]- “In any embodiment described herein, the devices, apparatuses, dressings, and/or methods include one or more therapeutic agents selected from growth antimicrobials (e.g., chlorhexidine-, iodine-, or silver-based agents, as described herein)”; Rastegar-5th embodiment Figure 5a- components 101,201 with narrowed middle portion forms a skin compression device). 
Regarding claim 38, Rastegar-5th embodiment as modified by Levinson teaches the kit of claim 36 as discussed above. Rastegar-5th embodiment as modified by Levinson further teaches wherein the antimicrobial agent is disposed as a separate reagent in the kit (Levinson [0021]- “In further embodiments, any of the kits described herein can include… one or more wound cleansers (e.g., including any antibiotic, antimicrobial, or antiseptic, such as those described herein, in any useful form, such as a brush, spray, film, ointment, cream, lotion, or gel)”; Rastegar-5th embodiment Claims- generally recites the dressing and associated methods wherein the structure is comprised of multiple parts which are understood to form a kit, Drawings- shows different variations and structures of each variation wherein some structures may be separable).
Claim 5-7, 29 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Rastegar-5th embodiment (US 20130237895 A1) in further view of Gurtner (US 20190015255 A1). Rastegar-5th embodiment is defined by Figures 5a-5d and their related disclosures, as well as any general disclosures that are shared among all embodiments of the reference.
Regarding claim 5, Rastegar-5th embodiment discloses the skin compression device of claim 4 as discussed above. 
Rastegar-5th embodiment does not disclose wherein the first and second tensioning members are disposed substantially parallel to one another such that the skin compression device is substantially bracket- or U-shaped. Gurtner teaches an analogous skin compression device (Abstract, Figure 9D- frame 170 which may be used with a dressing) wherein first and second tensioning members are disposed substantially parallel squares, trapezoids, toroids, ovals, or segments and combinations thereof. For example, some devices may be substantially circular, others may be substantially toroidal, and still others may be substantially rectangular.”). A person of ordinary skill in the art would recognize that the skin compression device as disclosed by Rastegar-5th embodiment may have a structure as that shown of the frame or compression device of Gurtner as a change in shape as taught would not hinder the tensioning members to be able to compress a wound area as the tensioning members are still made of the same shape memory alloys which provide this functionality. Thus, the claimed limitations are met as discussed. Rastegar-5th embodiment and Gurtner are analogous because they both teach compression devices to compress an affected wound area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape of the skin compression device as disclosed by Rastegar-5th embodiment wherein the first and second tensioning members are disposed substantially parallel to one another such that the skin compression device is substantially bracket- or U-shaped as taught by Gurtner. A skilled artisan would have been motivated to utilize a skin compression device wherein the first and second tensioning members are parallel such that they form a bracket or U- shape because Gurtner suggests that the devices may have any suitable shape or size such as for instances wherein the th embodiment to have a shape such that the first and second tensioning members are disposed substantially parallel to one another such that the skin compression device is substantially bracket- or U-shaped because Gurtner suggests that this shape of the skin compression device and its tensioning devices is conventional in compression devices to compress an affected wound area that are analogous Rastegar-5th embodiment.

    PNG
    media_image3.png
    493
    515
    media_image3.png
    Greyscale

Regarding claim 6, Rastegar-5th embodiment discloses the skin compression device of claim 4 as discussed above. 
Rastegar-5th embodiment does not disclose wherein the first and second tensioning members extend from the supporting member at an angle greater than 90°. Gurtner teaches an analogous skin compression device (Abstract, Figure 9D- frame 170 th embodiment may have a structure as that shown of the frame or compression device wherein the members form angles greater than 90° as taught by Gurtner, wherein a change in shape as taught would not hinder the tensioning members to be able to compress a wound area as the tensioning members are still made of the same shape memory alloys which provide this functionality. Thus, the claimed limitations are met as discussed. Rastegar-5th embodiment and Gurtner are analogous because they both teach compression devices to compress an affected wound area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape of the skin compression device as disclosed by Rastegar-5th embodiment wherein the first and second tensioning members extend from the supporting member at an angle greater than 90° as taught by Gurtner. A skilled artisan would have been motivated to utilize a skin compression device wherein the first and second tensioning members extend from the supporting member at an angle greater than 90° because Gurtner suggests that the devices may have any suitable shape or size such as for instances wherein the device would need to be adjusted at different time periods of the procedure (Gurtner- [0088, 0113]). A skilled artisan would also have a reasonable expectation to manufacture the skin compression dressing as disclosed by Rastegar-5th embodiment wherein the first and second tensioning members extend from the supporting member at an angle greater than 90° because Gurtner suggests than th embodiment. 

    PNG
    media_image4.png
    493
    615
    media_image4.png
    Greyscale

Regarding claim 7, Rastegar-5th embodiment discloses the skin compression device of claim 1 as discussed above. 
Rastegar-5th embodiment does not disclose wherein the first and second tensioning members are directly connected to one another such that the first end of the first tensioning member is connected to the first end of the second tensioning member, and wherein the skin compression device is substantially V-shaped. Gurtner teaches an analogous skin compression device (Abstract, Figures 3E & 3F- variation of the dressing used in the compression kit) wherein first and second tensioning members are directly connected to one another such that the first end of the first tensioning member is connected to the first end of the second tensioning member (see annotated Figure 3F below- indicated first and second tensioning members are shown to be directed connected th embodiment may have the first and second tensioning members directly connected to one another at their respective first ends to form a V-shaped skin compression device as taught by Gurtner, wherein a change in the shape of the skin compression device of Rastegar-5th embodiment would not hinder the functionality of the device to be able to compress a wound area. Thus, the claimed limitations are met as discussed. Rastegar-5th embodiment and Gurtner are analogous because they both teach compression devices to compress an affected wound area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape of the skin compression device comprising of first and second tensioning members with respective first ends as disclosed by Rastegar-5th embodiment to be directly connected such that the device forms a V-shape as taught by Gurtner. A skilled artisan would have been motivated to utilize a skin compression device wherein the tensioning members are directly connected to form a V-shape because when applied, the V-shaped areas pull together to be able to close tissue when applied as the V-shape is the pre-stretched state (Gurtner- [0067, 0113]). A skilled artisan would also have a reasonable expectation to manufacture the skin compression device comprising of first and second tensioning members with respective first ends as disclosed by Rastegar-5th embodiment to be directly connected at their first ends to form a V-shape because Gurtner suggests that having this direct connection and shape is conventional in compression devices to compress an affected wound area that are analogous to Rastegar-5th embodiment.

    PNG
    media_image5.png
    255
    716
    media_image5.png
    Greyscale

Regarding claim 29, Rastegar-5th embodiment discloses the kit of claim 25 as discussed above. Rastegar-5th embodiment further teaches a bonding material ([0015]- “Once placed over a cut 300 on the skin 302, such as with adhesive on a face 303 of the dressing 101, 201, as shown in FIG. 5( c), preferably disposed on the surface outside of the narrowed portion.”).
	Rastegar-5th embodiment does not disclose wherein the bonding material is disposed as a separate reagent in the kit. Gurtner teaches an analogous kit (Abstract) comprising of a bonding material that is disposed as a separate reagent in the kit ([0065]- “The dressing 100 can be retained on the skin by any number of mechanisms. For example, some variations include an adhesive located between the skin and dressing. Alternate variations include the use of a tape or other sealing means placed around or at edges of the dressing 100. The use of mechanical fasteners, e.g., staples, sutures, etc. is also within the scope of this disclosures.”). A person of ordinary skill in the art would recognize that the bonding material of an adhesive to secure the compression device of the kit as disclosed by Rastegar-5th embodiment may be a removable or separate reagent of the kit for securement such as tape and mechanical fasteners as taught by Gurtner wherein the modification of the bonding material would not hinder the ability of the compression device of the kit to be able to secure onto a user’s skin. Thus, the claimed limitations are met as discussed. Rastegar-5th embodiment and Gurtner are analogous 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the bonding material disposed in the kit as disclosed by Rastegar-5th embodiment to specifically a bonding material disposed in the kit which may be separable or a separate reagent of the kit as taught by Gurtner. A skilled artisan would have been motivated to utilize a bonding material disposed as a separate reagent in the kit because Gurtner suggests that a number of different mechanisms of securement may be used depending on application of the dressing, as compared to the other means of attachment used by the other variations of the applied dressing (Gurtner- [0065-0066]). A skilled artisan would also have a reasonable expectation to manufacture the bonding material of the kit as disclosed by Rastegar-5th embodiment to be disposed as a separate reagent in the kit because Gurtner suggests that the use of separate bonding materials in a kit is conventional in kits comprised of shape memory alloy skin compression devices to close an affected wound area that are analogous to Rastegar-5th embodiment. 
Regarding claim 33, Rastegar-5th embodiment discloses the kit of claim 32 as discussed above. 
Rastegar-5th embodiment does not disclose wherein the first and second tensioning members are disposed substantially parallel to one another such that the skin compression device is substantially bracket- or U-shaped. Gurtner teaches an analogous kit with a skin compression device (Abstract, Figure 9D- frame 170 which may be used with a dressing) wherein first and second tensioning members are disposed substantially parallel to one another such that the skin compression device is substantially bracket- or U-shaped (see annotated Figure 9D above from claim 5 discussion- indicated first and second tensioning members of each side of the frame 170 are shown to be respectively parallel such that at least one of an indicated first tensioning member is parallel to an squares, trapezoids, toroids, ovals, or segments and combinations thereof. For example, some devices may be substantially circular, others may be substantially toroidal, and still others may be substantially rectangular.”). A person of ordinary skill in the art would recognize that the skin compression device as disclosed by Rastegar-5th embodiment may have a structure as that shown of the frame or compression device of Gurtner as a change in shape as taught would not hinder the tensioning members to be able to compress a wound area as the tensioning members are still made of the same shape memory alloys which provide this functionality. Thus, the claimed limitations are met as discussed. Rastegar-5th embodiment and Gurtner are analogous because they both teach kits comprising of skin compression devices to compress an affected wound area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape of the skin compression device of the kit as disclosed by Rastegar-5th embodiment wherein the first and second tensioning members are disposed substantially parallel to one another such that the skin compression device is substantially bracket- or U-shaped as taught by Gurtner. A skilled artisan would have been motivated to utilize a skin compression device wherein the first and second tensioning members are parallel such that they form a bracket or U- shape because Gurtner suggests that the devices may have any suitable shape or size such as for instances wherein the device would need to be adjusted at different time periods of the procedure (Gurtner- [0088, 0113]). A skilled artisan would also have a reasonable expectation to manufacture the kit with a at least one skin compression dressing as th embodiment to have a shape such that the first and second tensioning members are disposed substantially parallel to one another such that the skin compression device is substantially bracket- or U-shaped because Gurtner suggests that this shape of the skin compression device and its tensioning devices is conventional in kits comprised of skin compression devices to compress an affected wound area that are analogous Rastegar-5th embodiment.
Regarding claim 34, Rastegar-5th embodiment discloses the kit of claim 32 as discussed above. 
Rastegar-5th embodiment does not disclose wherein the first and second tensioning members extend from the supporting member at an angle greater than 90°. Gurtner teaches an analogous kit comprising of at least one skin compression device (Abstract, Figure 9D- frame 170 which may be used with a dressing) wherein first and second tensioning members (see annotated Figure 9D above from claim 6 discussion- either set of tensioning members on each side of the frame 170) extend from the supporting member at an angle greater than 90° (see annotated Figure 9D above from claim 6 discussion- indicated angles relative to the indicated reference angle between each tensioning member and supporting member is shown to be greater than 90°). A person of ordinary skill in the art would recognize that the skin compression device as disclosed by Rastegar-5th embodiment may have a structure as that shown of the frame or compression device wherein the members form angles greater than 90° as taught by Gurtner, wherein a change in shape as taught would not hinder the tensioning members to be able to compress a wound area as the tensioning members are still made of the same shape memory alloys which provide this functionality. Thus, the claimed limitations are met as discussed. Rastegar-5th embodiment and Gurtner are analogous because they both teach kits comprised of skin compression devices to compress an affected wound area.
th embodiment wherein the first and second tensioning members extend from the supporting member at an angle greater than 90° as taught by Gurtner. A skilled artisan would have been motivated to utilize a skin compression device wherein the first and second tensioning members extend from the supporting member at an angle greater than 90° because Gurtner suggests that the devices may have any suitable shape or size such as for instances wherein the device would need to be adjusted at different time periods of the procedure (Gurtner- [0088, 0113]). A skilled artisan would also have a reasonable expectation to manufacture the kit comprising of at least one skin compression dressing as disclosed by Rastegar-5th embodiment wherein the first and second tensioning members extend from the supporting member at an angle greater than 90° because Gurtner suggests than having this design is conventional in kits comprising of compression devices to compress an affected wound area that are analogous to Rastegar-5th embodiment.
Regarding claim 35, Rastegar-5th embodiment discloses the kit of claim 25 as discussed above. 
Rastegar-5th embodiment does not disclose wherein the first and second tensioning members are directly connected to one another such that the first end of the first tensioning member is connected to the first end of the second tensioning member, and wherein the skin compression device is substantially V-shaped. Gurtner teaches an analogous kit comprising at least one skin compression device (Abstract, Figures 3E & 3F- variation of the dressing used in the compression kit) wherein first and second tensioning members are directly connected to one another such that the first end of the first tensioning member is connected to the first end of the second tensioning member (see annotated Figure 3F above from claim 7 discussion- indicated first and th embodiment may have the first and second tensioning members directly connected to one another at their respective first ends to form a V-shaped skin compression device as taught by Gurtner, wherein a change in the shape of the skin compression device of Rastegar-5th embodiment would not hinder the functionality of the device to be able to compress a wound area. Thus, the claimed limitations are met as discussed. Rastegar-5th embodiment and Gurtner are analogous because they both teach kits comprising of compression devices to compress an affected wound area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape of the skin compression device of the kit comprising of first and second tensioning members with respective first ends as disclosed by Rastegar-5th embodiment to be directly connected such that the device forms a V-shape as taught by Gurtner. A skilled artisan would have been motivated to utilize a skin compression device wherein the tensioning members are directly connected to form a V-shape because when applied, the V-shaped areas pull together to be able to close tissue when applied as the V-shape is the pre-stretched state (Gurtner- [0067, 0113]). A skilled artisan would also have a reasonable expectation to manufacture the kit comprised of at least one skin compression device comprising of first and second tensioning members with respective first ends as disclosed by Rastegar-5th embodiment to be directly connected at their first ends to form a V-shape because Gurtner suggests that having this th embodiment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120221044 A1 (Archibald)- teaches a tensioning system to close a wound area.
US 20200246193 A1 (Wurapa)- teaches bandages wherein tensioning members form various shapes depending on areas applied.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        June 14, 2021


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786